UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5075


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUTHER JOE CYRUS, a/k/a Joe Cyrus,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cr-00106-TLW-1)


Submitted:   January 26, 2011             Decided:   February 11, 2011


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., LAW OFFICE OF RAY COIT YARBOROUGH,
JR., Florence, South Carolina, for Appellant.  Kevin McDonald,
Acting United States Attorney, Columbia, South Carolina, Rose
Mary Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                A jury convicted Luther Joe Cyrus of possession of a

firearm     by     a    felon,     in    violation        of    18    U.S.C.     § 922(g)(1)

(2006).          The   district      court       sentenced      Cyrus     to    324   months’

imprisonment.            Cyrus appealed.              In light of United States v.

Booker, 543 U.S. 220 (2005), we vacated Cyrus’s sentence and

remanded for resentencing.                  See United States v. Cyrus, 132 F.

App’x     441     (4th    Cir.     2005)     (No.       04-4625).         On    remand,    the

district court sentenced Cyrus to the same term of imprisonment

—   324    months.         Cyrus’s       counsel       challenges      this     sentence   on

appeal, contending that the court’s explanation was inadequate

and that the sentence is procedurally unreasonable.                              Finding no

error, we affirm.

                Appellate review of a district court’s imposition of a

sentence,        “whether         inside,       just     outside,       or     significantly

outside the Guidelines range,” is for abuse of discretion.                                Gall

v. United States, 552 U.S. 38, 41 (2007).                            This review requires

consideration            of   both         the        procedural        and      substantive

reasonableness           of   a    sentence.            Id.     at    51.       “Procedural

reasonableness           evaluates        the        method    used     to     determine    a

defendant’s sentence.”                  United States v. Mendoza-Mendoza, 597

F.3d      212,    216     (4th      Cir.     2010).            Whereas,       “[s]ubstantive

reasonableness examines the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

                                                 2
that the sentence it chose satisfied the standards set forth in

[18 U.S.C.] § 3553(a) [(2006)].”                Id.

            This    court      must    assess     whether    the     district   court

properly    calculated        the   advisory     Guidelines     range,    considered

the § 3553(a) factors, analyzed any arguments presented by the

parties,    and    sufficiently         explained     the     selected     sentence.

Gall, 552 U.S. at 49-50; see also United States v. Lynn, 592

F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized explanation

must accompany every sentence.”); United States v. Carter, 564

F.3d 325, 330 (4th Cir. 2009).                  A sentence imposed within the

properly calculated Guidelines range is presumed reasonable by

this court.      Mendoza-Mendoza, 597 F.3d at 217.

            At the resentencing hearing, Cyrus’s counsel asked the

district court not to apply a cross-reference for possession of

firearms and ammunition in connection with the commission of

another offense.           Counsel argued that a sentence at the low end

of an advisory Guidelines range that did not include the cross-

reference     would     be     appropriate       considering    Cyrus’s     age    and

health.     Despite counsel’s argument, the district court adopted

the   amended     presentence        report,     including     the    “findings    and

rulings”    made      by     the    court   during    the    original     sentencing

hearing.     The court then noted Cyrus’s age and considered the

applicable § 3553(a) factors, including: the lack of a deterrent

effect    that    prior      lengthy    sentences     have   had     on   Cyrus;   the

                                            3
seriousness of this case based on the large number of firearms

and ammunition recovered as well as the presence of drugs and

drug    paraphernalia;       the       need   to    protect          the    public;      and   the

kinds    of     sentences    available          and      the     applicable            sentencing

range.

              Counsel     contends,       however,         that      this       explanation     is

insufficient       because       the    court      did     not       address      specifically

counsel’s       assertion     that       Cyrus’s         age     and       health       warranted

special    consideration.              Yet,   the     district         court      specifically

referenced       Cyrus’s     age.         Moreover,            the    court       adopted      the

presentence report, which went into great detail about Cyrus’s

physical and mental health.                   The court also discussed Cyrus’s

health, medication, and age with counsel prior to pronouncing

sentence.       Considering the record as a whole, we conclude that

the     court’s     explanation          supporting            the     324-month          within-

Guidelines      sentence     was        adequate      and       that       the    sentence      is

procedurally reasonable.

              Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are     adequately         presented            in    the    materials

before    the     court    and    argument         would       not    aid       the    decisional

process.

                                                                                         AFFIRMED



                                              4